Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
28, 2014




                               In The

                 Fourteenth Court of Appeals

                         NO. 14-13-00129-CV


           ACE PARKING MANAGEMENT, INC., Appellant

                                 V.

    MAIN STREET PARKING, LIMITED AND BRANTLEY MINOR,
                         Appellees

                                  &
                            ____________
                         NO. 14-13-00195-CV
                            ____________
                    BRANTLY MINOR, Appellant
                                 V.
            ACE PARKING MANAGEMENT, INC., Appellee

                On Appeal from the 80th District Court
                        Harris County, Texas
                  Trial Court Cause No. 2009-50648
                   MEMORANDUM                     OPINION

         These appeals from a judgment signed November 20, 2012. On October 23,
2014, the parties filed an agreed and joint motion to reverse and remand the cause
to the trial court. See Tex. R. App. P. 42.1. The motion is granted.

         Accordingly, the judgment is reversed and the cause remanded to the trial
court.

                                                     PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                          2